Citation Nr: 1540563	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-32 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for lichen simplex chronicus prior to November 9, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for lichen complex chronicus and assigned a noncompensable rating and which denied entitlement to service connection for bilateral hearing loss.  

The Veteran provided testimony at a travel Board hearing in March 2011.  A transcript of the hearing is of record.

In October 2011, the Board remanded the claims for additional development.

In a July 2012 rating decision, the Appeals Management Center (AMC) awarded a 10 percent rating for lichen simplex chronicus, effective November 9, 2011.

The Board issued a decision in March 2014, in which it granted an initial 10 percent rating for lichen simplex chronicus for the entire period of the appeal and remanded the issue of entitlement to service connection bilateral hearing loss. 

The Veteran appealed the Board's denial of a greater disability rating for his lichen simplex chronicus to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2015 Memorandum Decision, the Court vacated and remanded the Board's decision with respect to this issue.

Moreover, the requested development with respect to the remanded claim of entitlement to service connection for bilateral hearing loss has also been completed and this issue has also been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  A preexisting bilateral hearing loss disability was noted on the Veteran's service entrance examination, but was not permanently worsened in severity during or by active service.

2.  Prior to November 9, 2011, the Veteran's lichen simplex chronicus required systemic therapy.

3.  From November 9, 2011, the Veteran's lichen simplex chronicus affects more than 5 percent but less than 20 percent of his body; but it has not required intensive light therapy or systemic therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  Prior to November 9, 2011, the criteria for a rating of 30 percent for lichen simplex chronicus had been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.118, Diagnostic Code 7822 (as in effect prior to October 23, 2008). 
 
3. From November 9, 2011, the criteria for a rating in excess of 10 percent for lichen simplex chronicus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7822 (as in effect prior to October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in December 2007, prior to the initial adjudication of the claims, of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, records from the Social Security Administration (SSA) and VA examination reports. 

Moreover, with respect to the claim for entitlement to service connection for bilateral hearing loss, the Board concludes that there has been substantial compliance with prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). The case was last remanded by the Board in March 2014 in order to obtain further opinion.  The Veteran underwent such VA examination in August 2014 and the requested opinion was obtained.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

 Accordingly, the Board will address the merits of the Veteran's claims.


Service Connection Claim

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As hearing loss is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
 § 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence 
 of the manifestations of the disorder before, during, and after service.  38 C.F.R. 
 § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341, 1345   (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  He reports military noise exposure while working in a welding shop and in the construction of fuel tanks.  He also described post-service noise exposure from working in a welding shop.

Service treatment records confirm that the Veteran had a preexisting hearing loss disability, and that the hearing loss disability was noted on the service entrance examination and that he was provided an H2 profile.  Specifically, a January 1966 audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
25
45
50
LEFT
30
15
25
65
50

(The Board notes that VA currently uses ISO (ANSI) units. Service department audiometric readings taken prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Accordingly, the examination report above was converted to ISO units)

Because a bilateral hearing loss disability was "noted" at the January 1966 service enlistment examination, the presumption of soundness at service entrance did not attach regarding the preexisting hearing loss disability. 38 U.S.C.A. § 1111. Therefore, the question before the Board is whether the preexisting bilateral hearing loss disability was aggravated by active service.

On discharge examination in September 1968, audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
-
10
LEFT
5
10
5
-
10

The results of the September 1968 audiogram do not meet the definition of a hearing loss disability under VA regulations.

The Veteran submitted a private physician's statement in April 2011, which indicates that noise exposure during service is the most likely cause of the Veteran's bilateral hearing loss.  

A June 2008 VA examiner noted the service entry examination indicating hearing loss, the discharge examination indicating normal hearing, and the Veteran's history of "significant" in-service and post-service noise exposure.  The examiner opined that there was no evidence that the Veteran's current hearing loss was incurred during service or that any pre-existing hearing loss was aggravated thereby.

In March 2014, the Board found that further VA opinion was warranted to adequately answer the question of aggravation in this case.    

The Veteran underwent a VA Disability Benefits Questionnaire (DBQ) for hearing loss in August 2014.  An audiological examination was conducted and the examiner noted that the claims folder had been reviewed.  The examiner opined that there was no evidence to suggest that the Veteran's pre-existing hearing loss (in both the right ear and the left ear) was aggravated by military noise exposure.  The examiner acknowledged the Veteran' s reports of in-service noise exposure as well as his post-service noise exposure and also reviewed the service treatment records.  Specifically, the examiner noted that the entrance examination documented significant hearing loss at 4000 Hz for both ears but that on discharge examination, there was no difference in any test frequencies from 500 to 2000 Hertz with hearing within normal limits at 4000 Hertz.  Moreover, the examiner noted that there were no reports of hearing loss of hearing difficulty in the service treatment records, including on separation examination.  The examiner felt that the veteran had potential for significant civilian occupational noise exposure, and the effects of aging on hearing (presbycusis) must be considered (the Veteran separated from service over 45 years ago).  

Considering all the evidence of record, as it bears on the question of aggravation in service, the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral hearing loss disability was not aggravated, that is, was not permanently worsened in severity, by active service.  While the private physician opined that the Veteran's hearing loss was incurred in service, that opinion was not supported any rationale and significantly, the physician did not address the findings of hearing loss at service entrance.  On the other hand, the August 2014 examiner concluded that the preexisting hearing loss was not aggravated by military noise exposure and provided a thorough rationale for the opinion based on a review of the Veteran's pertinent medical history, to include the service treatment records.  
The Board considers the August 2014 VA examiner's opinion the most probative evidence.   Thus, the weight of the evidence demonstrates that the Veteran's preexisting bilateral hearing loss disability was not aggravated by active service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The rating criteria for scars were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The 2008 amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria. In this case, the Veteran has not requested such consideration.  As his claim was received in August 2007, the 2008 amendments are not applicable in this appeal.  Id.  

The Veteran's service-connected lichen simplex chronicus is evaluated under the provisions of Diagnostic Code 7822.  Under Diagnostic Code 7822, a 10 percent evaluation is warranted in cases where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assigned in cases where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, and constant or near-constant systemic medications or intensive light therapy were required during the past 12- month period

According to Diagnostic Code 7822, the Veteran's service-connected skin disability may also be evaluated as disfigurement of the head, face, or neck (under Diagnostic Code 7800) or scars (under Diagnostic Codes 7801-7805), depending upon the predominant disability.

VA treatment records dated from July 2007 to July 2009 document the Veteran's treatment for his service-connected lichen simplex chronicus.  The records generally note the presence of scaly lichenified plaques on the bilateral pretibial area, dorsal feet and mid-lumbar area. The shins were noted to have scars. Treatment consisted of the use of Lidex to help with pruritus.  The records also note that the Veteran had scratched these areas in the past to the point of developing secondary MRSA infection. 

On VA skin examination in June 2008, the Veteran complained of rashes on his shin for the last 30-35 years where he wakes up in his sleep to rub them with his ipsilateral heel.  The Veteran reported that his skin condition has remained stable. He also reported that he has tried multiple ointments in the past, including Tinactin and Bactrim.  The examiner noted that his skin condition was being treated with a corticosteroid.  The Veteran denied immunosuppressive treatment.  His current symptoms consisted of itching and burning, as well as occasional bleeding.  The examiner noted that there was no impairment of function due to the skin condition. Examination of the shins revealed scars and lichenified plaques with mild eczematous changes and excoriations.  There was also a similar looking lesion on the lower back and the dorsum of the feet.  The percent of the exposed areas affected was reported as 0%.  The percent of entire body affected was reported as 2%.  The examiner noted in the affirmative that there was scarring or disfigurement due to the skin condition.

In a September 2008 VA treatment record, it was noted that IM Kenalog injection was discussed with the Veteran for treatment of his lichen simplex chronicus but that the Veteran preferred to wait unitl the next follow-up.

The Veteran testified at March 2011 hearing that his physician wanted him to take injections every two months for his service-connected skin disorder but that he was advised against it as this point due to other health related problems.  He also testified that his skin condition gets better with treatment and then it worsens.  He also noted that his hairline was starting to become infected.

The Veteran underwent a skin disability benefits questionnaire (DBQ) examination on November 9, 2011.  He described his skin condition as continuous since onset. He complained of itching.  The examiner noted that the skin condition did not cause scarring or disfigurement of the head, face or neck.  There were no benign or malignant neoplasms.  There were no systemic manifestations due to any skin diseases such as fever, weight loss or hypoproteinemia.  Treatment consisted of clobetasol, a topical corticosteroid, for 6 weeks or more, but not constant, in the past 12 months.  The Veteran did not have any debilitating or non-debilitating episodes in the past 12 months due to a skin condition.  Physical examination revealed that the total body area affected was 5% to <20% and that the exposed area was <5%.  The examiner noted that the Veteran had violaceous plaques on his shins, abdomen, back and scalp.  The examiner also noted that the Veteran's skin condition did not impact his ability to work.  
 
In its April 2015 Memorandum Decision, the Court vacated the Board's March 2014 decision denying an even greater disability rating for his lichen simplex chronicus because the Board failed to account for evidence of record showing that prior to November 9, 2011, systemic steroid treatment was recommended by medical providers but the Veteran decided not to pursue this course of action due to other medical concerns.

The Board finds that the Veteran is entitled to an initial 30 percent rating prior to November 9, 2011 under Diagnostic Code 7822.  As noted above, one of the criteria for a 30 percent rating is when systemic therapy is required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

VA treatment records dated from 2007 to 2009 document attempts to control the Veteran's skin disability with use of corticosteroid creams.  The symptoms consisted of itching and burning, as well as occasional bleeding which appeared to respond to treatment but then worsened.  The Veteran testified that cortisone injections were considered for treatment of his skin disability but that due to other health concerns the injections were not an option.  A September 2008 VA treatment record confirms consideration of cortisone injections. 

While the Veteran did not actually receive systemic steroid treatment during this time period, the evidence indicates that his condition was severe enough to warrant a 30 percent rating.  Thus, based on the Veteran's VA treatment records, examination reports, his testimony and statements, and resolving all doubt in his favor, the Board concludes the Veteran's skin disorder, prior to November 9, 2011, more closely approximated the criteria for a higher rating of 30 percent. 

However, from November 9, 2011, the evidence does not support a rating in excess of 10 percent. 

The evidence from November 9, 2011, reflects that the Veteran's service-connected lichen simplex chronicus is treated through frequent but not continuous use of topical steroid cream without the mention of the need for systemic treatment. Moreover, it has not been shown that 20 to 40 percent of his entire body or exposed areas have been affected by his service-connected disability. The use of intensive light therapy has not been demonstrated.  Based on this evidence a rating in excess of 10 percent is not warranted from November 9, 2011.

The Board has also considered other Diagnostic Codes in considering a higher evaluation for the Veteran's skin disability.  A review of the evidence reflects that the Veteran's lichen simplex chronicus does not cause disfigurement of the head, face or neck.  Therefore, Diagnostic Code 7800 is not for application. 

In order to receive an increased rating under Diagnostic Code 7801, there must be evidence of scars, other than the head, face, or neck that are deep or that cause limitation of motion.  Although evidence of record reflects that the Veteran has scars on his shins, the evidence does not demonstrate that they are deep or cause limited motion.  As such, an increased rating under Diagnostic Code 7801 is not for application. 

A 10 percent rating is the highest rating under Diagnostic Code 7802, therefore, an increased rating under this code is not for application.  Further, increased ratings under Diagnostic Code 7803 for superficial and unstable scars or under Diagnostic Code 7804 for superficial painful scars is not for application as the Veteran's scars are not noted to be unstable or painful. 

The Board recognizes the Veteran's statements attesting to his chronic itching and discomfort due to his skin disability.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence includes the information necessary to rate the Veteran's disability in accordance with the rating criteria and the VA examiner considered the Veteran's reported symptomatology. Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's skin disability warrants an initial 30 percent rating prior to November 9, 2011 and a rating no higher than 10 percent thereafter.   

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's skin disability is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lichen simplex chronicus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for bilateral hearing loss is denied.  

A 30 percent rating for lichen simplex chronicus prior to November 9, 2011, is granted.

A rating in excess of 10 percent for lichen simplex chronicus, from November 9, 2011, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


